 



Exhibit 10.49
LICENSE AGREEMENT
     This License Agreement (“Agreement”) is dated and effective as of the last
signature date below (“Effective Date”), and is made by and between the
UNIVERSITY OF GEORGIA RESEARCH FOUNDATION, INC., a Georgia non-profit
corporation, and INHIBITEX, INC., a Delaware corporation.
     In consideration of the mutual covenants and promises contained in this
Agreement and intending to be legally bound, the Parties agree as follows.
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION, PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
ARTICLE 1. DEFINITIONS

1.1.   “Affiliate” means any corporation or non-corporate entity that controls,
is controlled by, or is under common control with a Party to this Agreement. A
corporation or non-corporate entity is to be regarded as in control of a
corporation if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock of the other corporation, or (i) in the
absence of the ownership of at least fifty percent (50%) of the voting stock of
a corporation or (ii) in the case of a non-corporate business entity, or
non-profit corporation, if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or non-corporate entity, as applicable. For purposes of this Agreement, an
entity can be either an Affiliate or a Sublicensee, but not both. If an entity
meets the definition of “Affiliate,” it shall be treated herein as an Affiliate
for all purposes, even if it has also entered into a Sublicense.   1.2.  
“Development Plan” means Licensee’s technology development plan contained in
Appendix A, as may be amended from time to time during the term of this
Agreement. Any prior Development Plan for any Licensed Product that is no longer
being pursued by Licensee shall be deleted from Appendix A.   1.3.   “Field”
means any and all anti-viral uses, including but not limited to prophylaxis,
diagnosis or treatment of a condition, infection or disease associated with a
virus, except the Field specifically excludes any anti-viral use associated with
(a) the following DNA virus families:  poxviridae, polyomaviridae,
papillomaviridae, adenoviridae, and parvoviridae; and (b) all RNA viruses except
for the following RNA virus families, which are specifically included in the
Field:  retroviridiae (for example HIV as defined below), flaviviridae (for
example HCV as defined below), orthomyxoviridae, paramyxoviridae, and
coronaviridae. In the event that Licensee terminates the Sponsored Research
Agreement (“SRA”), a copy of which is attached as Appendix J, pursuant to
paragraph 16(d) of the SRA, the Field of this License Agreement shall
automatically be amended to exclude HCV.



1



--------------------------------------------------------------------------------



 



1.4.   “Indication” shall mean the prevention, treatment or diagnosis of a
condition, infection or disease caused by or associated with a specific virus in
the Field. For example “HIV Indication” means the prevention, treatment or
diagnosis of a condition, infection or disease caused by or associated with
Human Immunodeficiency Virus (“HIV”) and “HCV Indication” means prevention,
treatment or diagnosis of a condition, infection or a disease caused by or
associated with Hepatitis C Virus (“HCV”).   1.5.   “Licensed Patents” means
(i) the patent applications listed in Appendix B, (ii) the United States patents
that may issue from the patent applications listed in Appendix B and from
divisionals and continuations and continuations-in-part of such United States
patents and patent applications, (iii) all foreign counterparts of such patent
applications, and all patents that issue thereon anywhere in the world,
including reexamined and reissued patents. Licensed Patents shall also mean any
patent application having claims in the Field directed to an invention made in
the laboratory of Dr. Vasu Nair six months or less prior to the Effective date,
and (iv) with respect to the matters described in clauses (i), (ii) and
(iii) above, all provisionals, renewals, re-examinations, patents of addition,
supplementary protection certificates, extensions, restorations of patent terms,
letters of patent, registration or confirmation patents and reissues of such
patents or patent applications.   1.6.   “Licensed Product” means any compound,
product, service, or process in the Field, the manufacture, use, or sale of
which, but for the license granted herein, would infringe at least one Valid
Claim.   1.7.   “Licensee” means Inhibitex, Inc. and its Affiliates.   1.8.  
“Net Sales” means the gross amount paid to and received by Licensee as
consideration for the sale of Licensed Product by Licensee to any third party
that is not an Affiliate of Licensee, less the following deductions:

  (a).   credits actually given for rejected, defective, recalled, or returned
Licensed Product or because of charge backs, refunds, rebates, or retroactive
price reductions;     (b).   freight and insurance costs and any other outbound
transportation charges, if separately stated on the invoice or purchase order or
other document of sale paid by the customer; and     (c).   excise taxes and
customs duties included in the invoiced amount;     (d).   other taxes
(including but not limited to tariffs, duties, excises, sales, value added,
consumption or other taxes) imposed and paid by Licensee in connection with the
production, sale, use, or delivery of Licensed Products; and     (e).  
customary cash discounts, rebates or charge backs actually granted, allowed,
taken or incurred in connection with the sale of such Licensed Product, or
granted or given to or imposed by governmental authorities and managed care
systems (that is, systems that integrate the financing and delivery of
healthcare services to covered members, including but not limited to, pharmacy
benefit managers (PBMs), prescription drug plans (PDPs), health maintenance
organizations (HMOs), preferred provider organizations (PPOs), independent
practice associations (IPAs) and other similar healthcare organizations),
wholesalers and

2



--------------------------------------------------------------------------------



 



other distributors, buying groups, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations or other
institutions or health care organizations (including, without limitation, any
payments in respect of sales to any governmental authorities or with respect to
any government-subsidized program or managed care organization and any discounts
and rebates for any program for the benefit of low income, uninsured or other
patients who receive the opportunity to receive Licensed Products at discounted
prices).

1.9.   “Parties” means UGARF and Licensee. “Party” means UGARF or Licensee.  
1.10.   “Patent Expenses” means the actual and documented out of pocket costs
paid to third parties by UGARF in prosecuting and maintaining the Licensed
Patents.   1.11.   “Sublicense” means a grant of all or part of the rights to
Licensed Patents that are granted to Licensee by this Agreement, made by
(a) Licensee; (b) a person or entity that has licensed such rights from
Licensee; or (c) a person or entity that has received such rights from a person
or entity that licensed such rights from Licensee.   1.12.   “Sublicensee” means
any person or entity entering into a Sublicense.   1.13.   “Territory” means the
world.   1.14.   “UGA” means the University of Georgia, a public institution of
higher education within the University System of Georgia.   1.15.   “UGARF”
means the University of Georgia Research Foundation, Inc., an independent
Georgia non-profit corporation governed by a board of directors separate from
the Board of Regents of the University System of Georgia. The non-profit mission
of UGARF includes supporting research and educational goals of UGA. UGA is not
an Affiliate of UGARF.   1.16.   “Valid Claim” means a claim in an unexpired
patent or patent application included in the Licensed Patents, so long as such
claim shall not have been irrevocably abandoned or held invalid in an unappealed
or unappealable decision of a court or other authority of competent
jurisdiction.

ARTICLE 2. GRANT OF LICENSE AND OPTION

2.1.   Grant. Subject to the reservations in this Article and payment
obligations in Article 3, UGARF grants to Licensee the exclusive right and
license to make, have made, use, import, offer for sale, and sell in the
Territory, Licensed Products during the term of this Agreement including
Licensee’s right to grant sublicenses pursuant to paragraph 2.3. In no event
shall this grant take effect until Licensee has paid and delivered to UGARF the
initial license payments and certificates of stock described in paragraph 3.1.  
2.2.   Reservation of Rights.

  (a).   The license granted in paragraph 2.1 is subject to a reserved,
non-exclusive license of UGARF, transferable to UGA and its not-for-profit
academic collaborators, to practice the Licensed Patents in the Field, only for
the purpose of non-commercial scientific inquiry, academic research, and
education. This

3



--------------------------------------------------------------------------------



 



      reservation does not extend to any research funded by any
non-governmental, non-academic or for profit entity. Any materials sent to UGA,
and any materials sent by UGA to a not-for-profit academic collaborator outside
of UGA for use in the Field will be sent using a material transfer agreement
that includes customary restrictions on use and non-disclosure.     (b).   The
inventions contained in the Licensed Patents were conceived by employees of UGA
with the use of research funding from the U.S. National Institutes of Health.
Therefore, there is reserved from the rights granted hereunder the rights of the
U.S. government to practice and exercise all rights to the Licensed Patents
under 37 C.F.R. § 401 et seq. UGARF shall promptly notify Licensee in writing
when UGARF becomes aware of any such practice or exercise, or intent to such
practice or exercise, by the U.S. government.

2.3.   Sublicenses. Licensee may grant sublicenses of any and all rights granted
to Licensee herein, and Licensee may authorize its sublicensees to grant
sub-sublicenses. Such Sublicenses shall not contain terms and conditions that
conflict with those included in this Agreement. Licensee shall provide to UGARF
a complete copy of all Sublicenses within thirty (30) days after execution.
UGARF shall treat the existence, terms and conditions of such Sublicenses as the
Confidential Information of Licensee and, if requested, shall sign a
non-disclosure agreement with Sublicensee.

  (a).   Licensee shall remain fully responsible for the operations of
Sublicensees that are relevant to this Agreement as if such operations were
carried out by Licensee. Licensee is responsible for payments owed to UGARF and
triggered by activities of Sublicensees such as development milestone payments
(Appendix F).     (b).   No fees are owed directly to UGARF by a Sublicensee as
a result of entering into a Sublicense.     (c).   Licensee shall include, or
shall cause to be included, in all Sublicenses a provision requiring the
Sublicensee to indemnify UGARF and maintain insurance coverage to the same
extent that Licensee is so required under this Agreement, and a provision
granting UGARF the right to audit Sublicensee to the same extent that UGARF may
audit Licensee hereunder.     (d).   Upon termination of this Agreement, and
provided that a Sublicensee is in compliance (or promptly cures any
non-compliance) in all material respects with the terms of its Sublicense on the
date of termination, upon request by a Sublicensee, UGARF shall grant such
Sublicensee a license to Licensed Patents having the same material terms as this
Agreement, as may have been amended by the Parties. Except as set forth in this
paragraph 2.3(d), in no event does UGARF have any obligations to a Sublicensee
whatsoever with respect to (i) any past, current, or future obligations Licensee
may have had, or may in the future have pursuant to such Sublicense, and (ii)
any future obligations to Sublicensee beyond those to Licensee in this
Agreement.

2.4.   No Other Obligations. Except as expressly stated in this Agreement, none
of UGARF, UGA, their faculty, staff, employees, or students are obligated to
report or deliver to Licensee or its Sublicensees under this Agreement any
compounds, derivatives, technical

4



--------------------------------------------------------------------------------



 



    information, know-how, data, or other tangible materials of any kind related
to the Licensed Patents.   2.5.   No Implied License. The license and rights
granted in this Agreement do not confer any rights upon Licensee as to any
patents, technology, or compounds not specifically identified in this Agreement
as part of Licensed Patents.

ARTICLE 3. CONSIDERATION

3.1.   Initial License Payments and Requirements. The grant of rights and
license to the Licensed Patents set out in paragraphs 2.1 and 2.3 shall only
become effective after Licensee has met the following pre-conditions:

  (a).   Licensee shall, on the Effective Date, pay UGARF a non-refundable,
up-front, one-time licensing fee in the amount of seven hundred fifty thousand
dollars ($750,000); and     (b).   Licensee shall, within fifteen (15) business
days of the Effective Date, issue and deliver certificate shares of Licensee
common stock to UGARF having a total market value of three hundred thousand
dollars ($300,000) as provided for in paragraph 3.2 below; provided, however,
that Licensee shall issue a portion of such shares directly to the inventors
named in the Licensed Patents only as UGARF may direct on or before the
Effective Date; and     (c).   Licensee shall, on the Effective Date, execute
the sponsored research agreement (“SRA”) with UGARF attached hereto as
Appendix J, and pay any amounts that are due on the Effective Date pursuant to
the SRA.

3.2.   Share Value. The number of shares delivered under paragraph 3.1(b) will
be determined by dividing the total market value as provided for in such
paragraphs by the average of the closing price per share of the Licensee’s
common stock as reported on NASDAQ for the five (5) trading days prior to the
Effective Date.   3.3.   Royalty for Sales by Licensee. For sales of Licensed
Products by Licensee (but not for sales by a Sublicensee), an Affiliate of
Licensee, or an assignee of Licensee’s rights and obligations under this
Agreement, UGARF shall be paid the following royalties:

  (a).   Royalty. Licensee shall pay UGARF a royalty of [ * * * ] on the total
Net Sales of Licensed Products sold by Licensee, an Affiliate of Licensee, or an
assignee of Licensee’s rights and obligations under this Agreement; provided
that if no Valid Claim in a given country would be infringed by any such sale
but for the license granted herein, then no royalty is owed on any such sales of
Licensed Products in such country. Only one royalty shall be paid to UGARF per
Licensed Product regardless of the number of Licensed Patents that would be
infringed by the Licensed Product absent the license granted herein. Further,
only one Net Sale of a given Licensed Product shall be subject to a royalty
payment regardless of how many arms length transactions may occur between
manufacture of the Licensed Product and purchase by the final end user, in which
case the royalty paid to UGARF will be based upon the first arms length
transaction between Licensee and any third party that is not an Affiliate of
Licensee. The royalty owed under

5



--------------------------------------------------------------------------------



 



      this Section 3.3(a) shall be increased from [ * * * ] to[ * * * ] upon any
Net Sales in a given year above total Net Sales for such year of [ * * * ], but
in all cases the royalty rate on the first [ * * * ]of Net Sales in a given year
shall be [ * * * ].     (b).   Calculation of Royalties. If Licensee’s
manufacture, offer for sale or sale of a Licensed Product would infringe rights
of a third party but for a license, then Licensee may reduce the royalty
percentage owed to UGARF on Net Sales of such Licensed Product under
Section 3.3(a) by any reasonable royalty or other amounts actually paid to such
third party by Licensee on such sale of Licensed Product for such license, but
under no circumstances may Licensee reduce such royalty percentage to less than
[ * * * ] under paragraph 3.3(a) (no less than [ * * * ] or [ * * * ], as
applicable).     (c).   Increased Royalty Rate. In the event that Licensee files
or otherwise initiates any proceeding against UGARF in any country (the
“Challenge Litigation”) in which it asserts that any one or more of the Licensed
Patents is invalid, then, effective as of the calendar quarter in which such
proceeding is initiated and solely with respect to Net Sales in such country of
Challenge Litigation, (i) the royalty percentage under paragraph 3.3(a) will [ *
* * ] (to [ * * * ] or to [ * * * ], as applicable); and (ii) the minimum
royalty percentage under paragraph 3.3(b) will [ * * * ] (to [ * * * ] or [ * *
* ], as applicable). In the event that the outcome of such proceeding affirms
the validity of the Licensed Patents, whether through order, judgment, or other
determination, then, effective as of the calendar quarter in which such order,
judgment, or other determination is effective and solely with respect to Net
Sales in such country in which such Challenge Litigation is initiated, (i) the
royalty percentage applicable to paragraph 3.4(a) will remain at the [ * * * ]
or [ * * * ], as applicable); and (ii) the minimum royalty percentage applicable
to paragraph 3.4(b) will remain at the [ * * * ] or [ * * * ], as applicable).  
  (d).   Combination Product Royalties. A Combination Product means any
pharmaceutical product which consists of both: (i) a Licensed Product; and
(ii) one or more active compounds for use in the Field, which compounds are not
Licensed Products. In the event a Licensed Product is sold as part of a
Combination Product in a given country, the Net Sales from the Combination
Product, for the purposes of determining royalty payments due under paragraph
3.3.(a) in such country, shall be determined by multiplying the Net Sales of the
Combination Product, during the applicable royalty reporting period, by the
fraction, A/(A+B), where A is the average net sales price of the Licensed
Product in the Combination Product when sold separately in finished form and B
is the average net sales price of the other active compounds used in such
Combination Product when sold separately in finished form, in each case during
the applicable royalty reporting period or, if sales of both the Licensed
Product in the Combination Product and any of the other active compound(s) did
not each occur separately in such period, then in the most recent royalty
reporting period in which sales of all or both occurred. In the event of any
disagreement as to the applicability of this Section 3.3(d) to a given Licensed
Product or as to the net sales price in a Combination Product, then these
disputes shall be resolved by a



6



--------------------------------------------------------------------------------



 



      three member panel of qualified independent third parties, one chosen by
each Party and the third chosen by the first two panel members. The
determination of the panel shall be made within twenty (20) business days
following written submissions by the Parties and a one day oral hearing. The
Parties shall pay their own costs and expenses, including but not limited to
attorney’s fees and expert fees, associated with the use of the panel, and shall
share equally the costs and expenses charged by the panel members themselves.
The determination of the panel shall be final and binding on the Parties.    
(e).   Notwithstanding the foregoing, whether through agreement between the
Parties or through decision by the panel, the royalty due to UGARF on sales of
Combination Products shall not be less than [ * * * ] the royalty percentage
under paragraph 3.3(a) [ * * * ] or [ * * * ], as applicable) of Net Sales of
the Combination Products as determined by applying the definition of Net Sales
found in paragraph 1.8 to the total sales price of each Combination Product.

3.4.   Royalty for Sales by Sublicensee. Royalties received by Licensee from a
Sublicensee are subject to paragraph 3.7 and are included in the definition of
“Sublicense Payment” in Appendix E.   3.5.   Annual Minimum Royalties.

  (a).   For Sales by Licensee. For sales by Licensee, an Affiliate of Licensee,
or an assignee of Licensee’s rights and obligations under this Agreement,
Licensee shall pay to UGARF the amounts identified in Appendix C. If applicable,
any annual minimum royalty payment shall be made within sixty (60) days of the
end of each respective calendar year. If this Agreement terminates for any
reason during a year, a pro-rated annual minimum royalty, if applicable, shall
be paid for each Indication. The annual minimum royalty paid to UGARF shall not
exceed the amounts listed in Appendix C regardless of the number of Licensed
Patents.     (b).   For Sales by Sublicensee. Annual minimum royalty payments,
if any, received by Licensee from a Sublicensee are subject to paragraph 3.7 and
are included in the definition of “Sublicense Payments” in Appendix E.

3.6.   Annual License Maintenance Fees. Licensee shall pay to UGARF an annual
license maintenance fee as set forth in Appendix D no later than thirty
(30) days after each anniversary of the Effective Date; provided, however that
Licensee’s obligation to pay an annual license maintenance fee shall cease in
the first calendar year following the first sale of any Licensed Product. Only
one annual license maintenance fee is due to UGARF by Licensee in any calendar
year regardless of the number of patents within the Licensed Patents, and
regardless of the number of Sublicensees.   3.7.   Sublicense Fees. In addition
to other payments required under this Article 3, in the event that one or more
Sublicenses are granted, Licensee agrees to pay UGARF Sublicense Fees as set
forth and defined in Appendix E. Sublicense Fees are only due if and when
Sublicense Payments are actually received by Licensee from a Sublicensee;
provided however, in any calendar year following the calendar year of the first
sale of Licensed Product by a Sublicensee in which Licensee has no sales of
Licensed Product, then the combined total of all Sublicensee Fees paid to UGARF
by Licensee for such calendar

7



--------------------------------------------------------------------------------



 



    year for all Licensed Products and Indications shall not be less than [ * *
* ] irrespective of any amounts actually received by Licensee from Sublicensees.
If owed, this fee shall be due to UGARF sixty (60) days after the end of the
calendar year.   3.8.   Milestone Payments. Licensee shall notify UGARF of the
occurrence of a milestone event within thirty (30) days of Licensee’s knowledge
of such event, but in no event later than ninety (90) days after its occurrence.
Licensee shall make milestone payments to UGARF as set forth in Appendix F. Each
milestone payment is owed whether the milestone is achieved by Licensee or by a
Sublicensee, and payment shall be made within sixty (60) days after Licensee’s
notice of each milestone event.   3.9.   Reimbursement for Patent Expenses.
Licensee shall reimburse UGARF for all un-reimbursed Patent Expenses incurred
before the Effective Date. Thereafter, Licensee shall reimburse UGARF for all
un-reimbursed Patent Expenses incurred for each patent or patent application
within the Licensed Patents for which Licensee is the only licensee of UGARF
(excluding Sublicensees). For Licensed Patents where there are one or more
additional licensees of UGARF other than Licensee (excluding Sublicensees),
Licensee shall reimburse UGARF a pro rata share of Patent Expenses based upon
the number of aggregate licensees; for example, Licensee would reimburse UGARF
for [ * * * ] of Patent Expenses incurred for a Licensed Patent having one
other, third party licensee of UGARF (excluding Sublicensees). If UGARF is
reimbursed by a third party licensee for Patent Expenses incurred prior to the
date of the third party license, and those Patent Expenses have already been
reimbursed to UGARF by Licensee (“duplicate reimbursement”), then UGARF shall
pay [ * * * ] of such duplicate reimbursement to Licensee. As used herein,
un-reimbursed Patent Expenses shall mean UGARF has not received, and has no
right to receive, reimbursement of such expenses from any third party. UGARF
shall invoice Licensee for reimbursement of Patent Expenses, and Licensee shall
remit payment to UGARF within thirty (30) days of the invoice date.   3.10.  
Taxes. UGARF shall not be responsible to pay any taxes, customs, or other
governmental charges or levies (“Taxes”) imposed, charged or levied on sales of
Licensed Products by Licensee or Sublicensee. Nevertheless, any Taxes paid by
Licensee or Sublicensees shall be taken into account in calculating Net Sales.
If any Taxes are imposed upon UGARF in connection with the sale of Licensed
Products, Licensee shall pay such Taxes, except that UGARF shall be responsible
for payment of any taxes (including but not limited to income taxes) imposed,
charged or levied on it as a result of its role as licensor and the recipient of
income in the form of royalty payments and any other payments made to it
hereunder.

ARTICLE 4. REPORTS AND AUDITS

4.1.   Progress Reports. Within sixty (60) days of each calendar year end,
Licensee shall provide UGARF with a written report detailing the current status
of the Licensee and Sublicensees toward meeting the objectives of the
Development Plan.   4.2.   Payment Reports. During the term of this Agreement,
Licensee shall furnish, or cause to be furnished, written reports to UGARF
regarding Net Sales of Licensed Products, Sublicensee Fees, and all other
payments due to UGARF, that include all applicable information identified in
Appendix G. Licensee shall provide these reports within sixty

8



--------------------------------------------------------------------------------



 



    (60) days of the end of each calendar quarter following the first sale of
Licensed Products.   4.3.   Report of First Sale. Licensee shall make written
notice to UGARF of the date of the first arm’s length commercial sale for
consideration of each Separate and Distinct (as defined in Appendix C) Licensed
Product within sixty (60) days of such sale, whether such sale is made by
Licensee or by a Sublicensee.   4.4.   Audit. Licensee shall keep, and shall
cause Sublicensees to keep, accurate records in sufficient detail such that the
amount of any payment due and payable to UGARF may be verified. During the term
of this Agreement and for a period of one year thereafter, Licensee shall permit
UGARF or its qualified representatives no more than once per calendar year to
inspect, copy, and audit its books and records with respect only to payments due
under this Agreement, upon reasonable notice and during normal business hours.
Such books and records include, but are not limited to, invoice registers and
original invoices; product sales reports; price lists, sales ledgers; accounting
general ledgers; sublicense and distributor agreements; price lists; product
catalogues and marketing materials; financial statements and income tax returns;
sales tax returns; and inventory and production records and shipping documents.
Such examination shall be made at UGARF’s expense. If such examination
determines an underpayment of [ * * * ] or more in the amount of royalty or
other payments due UGARF for any year, then Licensee shall reimburse UGARF for
reasonable out of pocket costs associated with such examination or audit,
including any professional fees. Conversely, if such examination determines an
overpayment was made by Licensee, such overpayments will be refunded or credited
against future amounts owed by Licensee. No separate confidentiality agreement
will be required between the Parties to conduct such an examination or audit so
long as any representatives of UGARF agree to be bound by confidentiality terms
no less restrictive than those set forth in Article 10 herein, and the results
of the audit shall be treated as Licensee’s Confidential Information. The
Parties agree that UGARF or its representative may keep a copy of all documents
provided by Licensee hereunder and all documents created by UGARF or its
representative in connection with such examination or audit for archival
purposes.

ARTICLE 5. PAYMENTS

5.1.   Payments and Due Dates. Licensee shall pay to UGARF all payments
attributable to the period covered by each payment report under paragraph 4.2 on
the date such payment report is due. All other payments, if not otherwise
specified in this Agreement, shall be paid within thirty (30) days after the due
date. All payments shall be made by wire transfer to an account designated by
UGARF, or in person, via U.S. mail or by commercial carrier to Technology
Commercialization Office, University of Georgia Research Foundation, Inc., Boyd
Graduate Studies Research Center, Athens, GA 30602-7411. Royalty reports shall
be faxed or sent by email or express courier to the Director, Technology
Commercialization Office on the same date.   5.2.   Currency Conversion. All
payments shall be paid in U.S. dollars. If any Licensed Products are sold for
consideration other than dollars, the Net Sales of such Licensed

9



--------------------------------------------------------------------------------



 



    Products shall first be determined in the currency of the country in which
such sales of Licensed Products were made and then converted to dollars at a
ninety (90) day trailing average published by the Wall Street Journal (U.S. ed.)
for conversion of the foreign currency into dollars on the last day of the
quarter for which such payment is due.   5.3.   Overdue Payments. Overdue
payments shall bear simple interest until paid at the lower of (i) the annual
rate of ten percent (10%) or (ii) the highest rate permitted by law. Any payment
not made due to a bona fide dispute between the Parties shall not be considered
an overdue payment until such dispute is resolved.   5.4.   Termination Report
and Payment. Within sixty (60) days after the date of termination or expiration
of this Agreement, Licensee shall make a final report and payment to UGARF per
Articles 4 and 5, respectively, except that if Licensee continues to sell
Licensed Products after termination pursuant to paragraph 11.4, then Licensee
shall continue to make payments and reports as required by this Agreement
through the period of continued sales, and shall make a final report and payment
to UGARF within sixty (60) days of the last date of continued sales. Licensee
shall reimburse UGARF for all Patent Expenses, as set forth in paragraph 3.8,
incurred by UGARF (i) through the effective date of termination; or (ii) through
the period of Licensee’s sales, if Licensee continues to make sales of Licensed
Product after the effective date of termination pursuant to paragraph 11.4.  
5.5.   No Refunds or Credits. All amounts paid to UGARF by Licensee pursuant to
paragraphs 3.1, 3.6 and 3.8 shall be non-refundable. Any amounts paid to UGARF
pursuant paragraphs 3.3, 3.4, 3.5, 3.7, or 3.9 in error or subject to correction
shall be refunded or credited against future payments by Licensee.

ARTICLE 6. COMMERCIAL DILIGENCE, MILESTONES,
AND DEVELOPMENT PLANS

6.1   Commercial Diligence. Licensee shall meet the obligations of paragraphs
6.2 and 6.3 and shall otherwise use commercially reasonable efforts, directly or
through Sublicensees, to bring one or more Licensed Products to market.
Sublicensee’s performance of any Licensee obligations under this Agreement will
be deemed performance by Licensee, and commercial efforts by a Sublicensee will
be deemed commercial efforts of Licensee.   6.2   Development Plans and
Milestone Dates. At no time during the term of this Agreement will there be a
period greater than [ * * * ] in which Licensee (or at least one Sublicensee) is
not pursuing development of a Licensed Product pursuant to a Development Plan
submitted to UGARF, or at least one Licensed Product is not on the market.

  (a).   [ * * * ] and [ * * * ] for HIV Indication. As of the Effective Date,
Appendix A sets forth Licensee’s Development Plan for compounds [ * * * ] and [
* * * ] for the HIV Indication. Subject to the extension provisions of paragraph
6.3 below, for at least one of either [ * * * ] or [ * * * ], Licensee shall
initiate a [ * * * ] within [ * * * ] of the Effective Date, a [ * * * ] within
[ * * * ] of the Effective

10



--------------------------------------------------------------------------------



 



      Date, and a [ * * * ] within [ * * * ] of the Effective Date.     (b).  
HIV Indication Other Than [ * * * ] and [ * * * ]. Within [ * * * ]after
submitting an Investigational New Drug application (“IND”) to the U.S. Food and
Drug Administration (or a like application to a like agency in any other
country) for a HIV Indication Licensed Product other than [ * * * ] or [ * * *
], Licensee shall provide to UGARF a Development Plan setting forth Licensee’s
planned development efforts for such Licensed Product. Subject to the extension
provisions of paragraph 6.3 below, Licensee shall initiate a [ * * * ] for the
Licensed Product within [ * * * ] of the date of such IND, a [ * * * ] within [
* * * ] of the date of such IND, and a [ * * * ] within [ * * * ] of the date of
such IND. The Development Plan shall be incorporated into Appendix A and made
part of this Agreement. Any prior Development Plan for compounds that are no
longer being pursued by Licensee shall be deleted from Appendix A.     (c).  
HCV Indication. Subject to the extension provisions of paragraph 6.3 below,
Licensee shall initiate a [ * * * ] within [ * * * ] of the Effective Date, [ *
* * ] within [ * * * ] of the Effective Date, and [ * * * ] within [ * * * ] of
the Effective Date for a HCV Indication Licensed Product. Within [ * * * ] after
submitting an IND to the U.S. Food and Drug Administration (or a like
application to a like agency in any other country) for a HCV Indication Licensed
Product, Licensee shall provide to UGARF a Development Plan setting forth
Licensee’s planned development efforts for such Licensed Product. The
Development Plan shall be incorporated into Appendix A and made part of this
Agreement. Any prior Development Plan for a HCV Indication that is no longer
being pursued by Licensee shall be deleted from Appendix A.     (d).  
Indications Other Than HIV and HCV. During the term of this Agreement, Licensee
may initiate development of one or more Licensed Products for an Indication
other than HIV or HCV (“Other Indication”). If so, within [ * * * ] after
submitting an IND to the U.S. Food and Drug Administration (or a like
application to a like agency in any other country) for an Other Indication
Licensed Product, Licensee shall provide to UGARF a Development Plan setting
forth Licensee’s planned development efforts for such Licensed Product. Subject
to the extension provisions of paragraph 6.3, for each Other Indication Licensed
Product for which Licensee submits a Development Plan, Licensee shall initiate a
[ * * * ] within [ * * * ] of the date of such Development Plan, a [ * * * ]
within [ * * * ] of the date of such Development Plan, and a [ * * * ] within [
* * * ] of the date of such Development Plan. Any Other Indication for which
Licensee has not submitted a Licensed Product Development Plan within [ * * * ]
of the Effective Date shall automatically be excluded from the Field of this
License Agreement.

6.3   Diligence Dates and Extensions. No later than 30 days after the due date
for a development diligence milestone event listed in paragraph 6.2, Licensee
may purchase an extension of time to achieve the milestone at the rate of [ * *
* ] per Indication, for up to a maximum of [ * * * ] extension years per
Indication, which extension years need not be

11



--------------------------------------------------------------------------------



 



    exercised immediately following one another. Each such extension will only
become effective upon Licensee’s payment to UGARF of the [ * * * ] extension
fee. If Licensee elects not to purchase an extension or one is not available,
then: (i) in the case of 6.2(a) the rights to [ * * * ] and [ * * * ] shall
revert to UGARF; (ii) in the case of 6.2(b) the rights to the HIV Indication
Other Than [ * * * ] and [ * * * ] shall automatically be excluded from the
Field of this License; and (iii) in the case of 6.2(c) the rights to the HCV
Indication shall automatically be excluded from the Field of this License; and
(iv) in the case of 6.2(d) the rights to each given Other Indication shall
revert to UGARF and automatically be excluded from the Field of this License.  
6.4   Sublicense Performance. Licensee shall incorporate, or shall cause to be
incorporated, into any Sublicense an obligation to use commercially reasonable
efforts (per customary terms and conditions for sublicenses of that type) to
bring a Licensed Product to market. A Sublicensee’s performance of any
obligations under this Agreement will be deemed performance by Licensee.

ARTICLE 7. PATENT PROSECUTION AND MAINTENANCE

7.1.   Patent Prosecution and Maintenance. UGARF shall be primarily responsible
for prosecuting and maintaining the Licensed Patents using patent counsel
reasonably acceptable to both Parties. As of the Effective Date, Henry D.
Coleman is acceptable patent counsel to both Parties. UGARF shall use reasonable
efforts to assure that the inventors on the Licensed Patents meet their
obligations of disclosure to the U.S. Patent Office. The Parties shall enter
into a joint representation agreement so that both may communicate freely with
patent counsel without waiving the work product or attorney client privilege.
UGARF shall promptly provide Licensee with copies of all filings and
correspondence pertaining to patent prosecution and maintenance activities so as
to give Licensee reasonable opportunities to advise and cooperate with UGARF and
review and comment on such patent applications and prosecution documents. UGARF
shall consult with Licensee as to the preparation, filing, prosecution, and
maintenance of all Licensed Patents reasonably prior to any deadline or action
with the United States Patent & Trademark Office or any foreign patent office.
Licensee and UGARF agree to cooperate with each other during the patent
application and prosecution process. Licensee shall notify UGARF in writing of
the countries in which Licensee wishes patent applications to be filed,
including but not limited to national phase filings and registrations in
countries from regional filings. UGARF shall file such additional applications.
UGARF may, at its own expense, file patent applications in those countries in
which Licensee elects not to file. Applications filed in non-elected countries
will be excluded from the Licensed Patents; and the expenses therefore shall not
be reimbursed by Licensee. By ninety (90) days prior written notice at any time
during the term, Licensee may advise UGARF that it no longer will reimburse the
Patent Expenses on one or more Licensed Patents in a particular country.
Expenses incurred by UGARF ninety (90) days or more after Licensee’s written
notice shall not be reimbursed by Licensee. UGARF may elect to continue
prosecution and maintenance at its own expense or permit Licensed Patents in
such countries to be abandoned or lapse. If UGARF elects to continue, Licensed
Patents in such countries shall be removed from Licensed Patents.

12



--------------------------------------------------------------------------------



 



7.2.   Interferences. UGARF will give Licensee prompt written notice upon the
declaration of any interference involving the Licensed Patents. The Parties
shall cooperate in the interference proceeding using counsel acceptable to both
Parties unless there is a Sublicense, in which case the counsel shall be chosen
by the Sublicensee. In the absence of a Sublicense, fees and costs incurred in
connection with the interference shall be deemed to be Patent Expenses and shall
be reimbursed as provided herein. Licensee may terminate its obligation to
reimburse for interference expenses upon ninety (90) days written notice, and
the claims or patent at issue shall be removed from the Licensed Patents in the
geographic territory governed by the interference proceeding.   7.3.   Patent
Extension. Upon Licensee’s request and at Licensee’s pro rata expense (as
determined by the ratio of 1 to the number of other licensees (excluding
Sublicensees) to the applicable Licensed Patent), UGARF shall apply to the
patent office of a given country to have the normal term of any Licensed Patent
extended or restored under a country’s procedure for extending a patent term
where such extension relates to duration of patent prosecution of such patent
application. Licensee shall assist UGARF in its efforts to obtain such
extension. If extended, Licensee shall be obligated to make all payments due
under this Agreement through the end of the extended patent term. If after
written notice Licensee affirmatively elects not to extend, UGARF may at its own
expense obtain such extension, and the license to the non-elected extended
Licensed Patent under this Agreement will expire upon expiration of the natural
patent term. No other type of extension of the term of patent rights or
exclusive marketing rights shall be sought by UGARF or any licensee of UGARF
except with the prior written consent of Licensee, which consent shall not be
unreasonably withheld.

ARTICLE 8. REPRESENTATIONS, WARRANTIES, DISCLAIMER,
LIMITATION OF LIABILITY, INDEMNIFICATION, AND INSURANCE

8.1.   UGARF Representations. Licensee relies on the following representations
of UGARF in entering into this Agreement. UGARF represents that as of the
Effective Date:

  (a).   all of the patent applications listed in Appendix B are owned by UGARF;
    (b).   UGARF has not granted any rights in claimed subject matter of the
Licensed Patents in the Field to a third party, other than the rights reserved
in the UGARF, transferable to UGA, set out in paragraph 2.2(a), and the rights
in the U.S. government set out in paragraph 2.2(b);     (c).   other than those
listed in Appendix B, UGARF does not own or has not in-licensed under any
patents or applications relating to the use of uracil and pyridinone nucleobase
scaffolds in compounds;     (d).   to the best of UGARF’s knowledge, the issued
patents or allowed claims in Appendix B hereto are valid and enforceable, and
UGARF is not aware of any information that would render such patents invalid or
unenforceable. UGARF



13



--------------------------------------------------------------------------------



 



      further represents that it has not received any notice that any issued
patent or allowed claim in the Licensed Patents is invalid or unenforceable;    
(e).   UGARF has not received notice that a product or process of a third party
is alleged to infringe any issued patent or allowed claim in the Licensed
Patents, and UGARF has given no such notice to any third party;     (f).   with
respect to the Licensed Patents, UGARF has complied with all disclosure,
reporting, election and other applicable provisions of the Bayh-Dole Act (35
U.S.C. 200, et seq.);     (g).   all test results relating to the subject matter
disclosed in the Licensed Patents, as well as any and all other data and
information at UGA relating to the subject matter disclosed in the Licensed
Patents, if requested by Licensee, has been made available to Licensee, except
for the names of any third party proprietary compound(s), which name(s) were
redacted from test results or other data or information, and Licensee agrees
that UGARF need not provide such compound name(s) to Licensee; and     (h).  
UGARF is compliant with all of its own policies, and with Georgia law, material
to this Agreement; and     (i).   after reasonable inquiry with Dr. Nair, UGARF
is not aware of any test results or data that has not been provided or disclosed
to Licensee that would reasonably be expected to have a material adverse impact
on Licensee’s evaluation or the development of the inventions disclosed in the
Licensed Patents.

8.2.   UGARF Warranties. UGARF warrants that during the term of this Agreement:

  (a).   UGARF will not assign any of its rights to any of the Licensed Patents
except pursuant to paragraph 13.1 below;     (b).   UGARF will not grant any
rights in Licensed Patents in the Field and in the Territory to a third party,
and UGARF will not transfer direct or indirect ownership of the rights to the
Licensed Patents that are licensed to Licensee to any third person or entity;  
  (c).   UGARF will promptly notify Licensee in writing if it receives any
notice that any issued patent or allowed claim in Licensed Patents is invalid or
unenforceable;     (d).   UGARF will promptly notify Licensee in writing if it
receives any written notice wherein a product or process of a third party is
alleged to infringe any issued patent or allowed claim in the Licensed Patents;
and

14



--------------------------------------------------------------------------------



 



  (e).   with respect to the Licensed Patents, UGARF will comply with all
disclosure, reporting, election and other applicable provisions of the Bayh-Dole
Act (35 U.S.C. 200 et seq.).

8.3.   Mutual Representations. The Parties each rely on the following
representations in entering into this Agreement. Each Party represents that as
of the Effective Date:

  (a).   it has the right, power and authority to enter into this Agreement and
to perform its obligations hereunder;     (b).   it has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;     (c).   it has
obtained all necessary consents, approvals, and authorizations of all
governmental authorities and other entities required in connection with entering
into this Agreement, except for those the failure of which to obtain would not
have a material adverse effect; and     (d).   the execution and delivery of
this Agreement, including the grant of licenses or Sublicenses hereunder, and
the performance of such Party’s obligations hereunder do not conflict with or
violate or constitute a default of any requirement of applicable laws or
regulations or with any material contractual obligation of such Party.

8.4.   Mutual Warranties. Each Party warrants that during the term of this
Agreement:

  (a).   it will take all necessary corporate action on its part to authorize
the performance of its obligations hereunder; and     (b).   performance under
this Agreement, including the grant of Sublicenses hereunder, and the
performance of each Party’s obligations hereunder will not conflict with or
violate or constitute a default of any requirement of applicable laws or
regulations or with any material contractual obligation of such Party.

8.5.   Licensee Warranties. Licensee warrants that it will use commercially
reasonable efforts to obtain all necessary consents, approvals, and
authorizations of all governmental authorities and other entities (other than
FDA and other comparable product approvals and product pricing approvals)
required in connection with performance of its obligations under this Agreement,
except for those the failure of which to obtain would not have a material
adverse effect.   8.6.   Disclaimer of Warranties. EXCEPT AS SET FORTH IN
PARAGRAPHS 8.1 THROUGH 8.5: (1) UGARF DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, RELATING IN ANY WAY TO THE LICENSED PATENT
RIGHTS OR LICENSED PRODUCTS, INCLUDING BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND

15



--------------------------------------------------------------------------------



 



    FITNESS FOR A PARTICULAR PURPOSE; AND (2) LICENSEE AND ITS SUBLICENSEES
ASSUME THE ENTIRE RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE,
DESIGN, MARKETABILITY, TITLE, AND QUALITY OF ALL LICENSED PATENTS AND LICENSED
PRODUCTS. NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS EITHER A
WARRANTY OR REPRESENTATION BY UGARF AS TO THE VALIDITY OR SCOPE OF THE LICENSED
PATENTS.   8.7.   Limitation of Liability. UGARF assumes no liability with
respect to infringement of any patent or other intellectual property right of
third parties due to the activities of Licensee or Sublicensees under this
Agreement (except with respect to any breach of this Agreement by UGARF). In no
event will UGARF, the Board of Regents of the University System of Georgia, UGA,
or their regents, trustees, directors, officers, faculty, students, employees,
consultants, and agents (collectively “UGARF Indemnitees”) be responsible or
liable for any direct, indirect, special, punitive, incidental, or consequential
damages or lost profits to Licensee or Sublicensees, or any other individual or
entity arising from the acts or omissions of Licensee or Sublicensees regardless
of legal theory (except with respect to any breach of this Agreement by UGARF).
The above limitations on liability apply even though UGARF, or any of UGARF
Indemnitees, may have been advised of the possibility of such damage. Licensee
shall not make any statements, representations, or warranties, or accept any
liabilities or responsibilities whatsoever, with regard to UGARF or UGARF
Indemnitees that are inconsistent with any disclaimer or limitation included in
this Agreement.   8.8.   Indemnification. Except with respect to any breach of
this Agreement by UGARF: none of UGARF or UGARF Indemnitees shall have any
liability to Licensee or Sublicensees or any other person or entity for or on
account of (and Licensee agrees and covenants, and agrees to cause each
Sublicensee to agree and covenant, not to sue any UGARF Indemnitee in connection
with) any injury, loss, or damage of any kind incurred by Licensee or
Sublicensees or any other person or entity, whether direct, indirect, special,
punitive, incidental, consequential or otherwise arising under any legal theory
(and further excluding without limitation any existing or anticipated profits or
opportunities for profits lost by Licensee or Sublicensees), directly arising
out of or in connection with or resulting from (i) any acts or omissions of
Licensee or a Sublicensee relating to this Agreement, Licensee’s or a
Sublicensee’s use of the rights granted under the Licensed Patents, Licensee’s
or a Sublicensee’s Licensed Products, or any of Licensee’s or Sublicensees’
activities undertaken hereunder; (ii) the production, use, or sale of the
Licensed Products by Licensee or a Sublicensee, or (iii) any advertising or
other promotional activities of Licensee or a Sublicensee with respect to either
(i) or (ii). Licensee shall indemnify and hold each UGARF Indemnitee harmless
against all claims, demands, losses, damages or penalties (including but not
limited to reasonable attorney’s fees and expenses at the pretrial, trial or
appellate level) to the extent they are made against any UGARF Indemnitee with
respect to items (i) through (iii) above, whether or not such claims are
groundless or without merit or basis (except with respect to any breach of this
Agreement by UGARF). Licensee understands and agrees that its

16



--------------------------------------------------------------------------------



 



    indemnification of any UGARF Indemnitee under this Agreement shall include
indemnification for attorney’s fees and expenses.   8.9.   Indemnification
Procedure. As a condition to the indemnification under this Agreement, a UGARF
Indemnitee that intends to claim indemnification under this Article 8 shall
promptly notify Licensee and Sublicensees, as applicable (such indemnifying
entity, the “Indemnitor”) of any liability or action in respect of which the
UGARF Indemnitee intends to claim such indemnification, and the Indemnitor shall
have the right to participate in, and, to the extent the Indemnitor so desires,
jointly with any other Indemnitor similarly noticed, to assume the defense
thereof with counsel selected by the Indemnitor; provided, however, that a UGARF
Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by such UGARF Indemnitee. The indemnity obligations under
this Article 8 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Indemnitor, which consent shall not be unreasonably withheld. The failure
to deliver notice to the Indemnitor within a reasonable time after the
commencement of any such action, to the extent such failure substantially
impairs Indemnitor’s ability to defend such action, shall relieve such
Indemnitor of any such liability to the UGARF Indemnitee with regard to such
action under this Article 8. The UGARF Indemnitee, its employees, and agents,
shall cooperate fully with the Indemnitor and its legal representatives in the
investigation of any action, claim, or liability covered by this
indemnification.   8.10.   Insurance. Licensee shall obtain and carry in full
effect, and shall cause Sublicensees to obtain and carry in full effect,
insurance with coverage and limits, the nature and extent of which shall be
commensurate with those of similar companies in Licensee’s industry but not less
than set out in Appendix H. Such insurance will be written by an insurance
company having a rating reasonably acceptable to UGARF, will name UGARF as an
additional insured, and shall require thirty (30) days written notice to UGARF
prior to cancellation, endorsement or other policy change. Within thirty
(30) days of a request by UGARF, Licensee shall provide UGARF with appropriate
certificates of insurance satisfying the obligations of Licensee hereunder.

ARTICLE 9. INFRINGEMENT

9.1.   Notice. The Parties shall report to each other in writing all suspected
infringement of the Licensed Patents. Should Licensee desire to negotiate with
or file suit against a potential infringer, it shall first provide to UGARF a
written analysis setting out in pertinent detail the grounds for infringement.
Upon such notice, UGARF shall permit Licensee to take action under paragraph
9.2.   9.2.   Enforcement. Subject to paragraph 9.1, Licensee shall have
exclusive authority to negotiate, license, file suit, or otherwise settle the
matter without limitation. Licensee shall employ counsel reasonably satisfactory
to UGARF; Licensee shall enter into a joint representation agreement with UGARF
so that both may communicate freely with litigation counsel without waiving the
work product or attorney client privilege. To the extent doing so will (a) not
waive the work product or attorney client privilege and (b)

17



--------------------------------------------------------------------------------



 



    not violate any protective order imposed in the case, Licensee shall inform
UGARF of all material developments, and provide UGARF at UGARF’s request and
expense with (i) copies of all pleadings and discovery materials, and (ii) any
other documents and information relevant to the case. Licensee shall be
responsible for its expenses. UGARF shall reasonably cooperate and execute any
documents reasonably required by Licensee, all at Licensee’s expense. Licensee
shall not oppose joinder of UGARF as a party for any reason, and UGARF consents
to be joined as a party, if necessary for Licensee to proceed with a suit. UGARF
may be represented by its own counsel in such proceedings at its own expense.
Prosecution, settlement, or abandonment of any proceeding shall be at Licensee’s
reasonable discretion, provided that Licensee must not grant any infringer any
rights to the Licensed Patents other than by sublicense pursuant to paragraph
2.3 of this Agreement. Any funds collected by Licensee will be paid as follows:
(a) to Licensee to reimburse its documented and reasonable out of pocket third
party costs and expenses incurred in such action; (b) to UGARF for its
documented and reasonable out of pocket third party costs and expenses incurred
in assisting Licensee; and (c) the remainder, if any, shall be treated as [ * *
* ]. Upon prior written notice to UGARF, Licensee may delegate any of its rights
and duties under this Article 9 to a Sublicensee, which Sublicensee shall be
bound to all such rights and duties.   9.3.   UGARF Enforcement. Upon Licensee’s
prior approval UGARF shall have the authority to negotiate, license, file suit,
or otherwise settle the matter without limitation. UGARF shall employ counsel
reasonably satisfactory to Licensee; UGARF shall enter into a joint
representation agreement with Licensee so that both may communicate freely with
litigation counsel without waiving the work product or attorney client
privilege. To the extent doing so will (a) not waive the work product or
attorney client privilege and (b) not violate any protective order imposed in
the case, UGARF shall inform Licensee of all material developments, and provide
Licensee at Licensee’s request and expense with (i) copies of all pleadings and
discovery materials, and (ii) any other documents and information relevant to
the case. UGARF shall be responsible for its expenses. Licensee shall reasonably
cooperate and execute any documents reasonably required by UGARF, all at UGARF’s
expense. Licensee consents to be joined as a party, if necessary in order for
UGARF to proceed with a suit. Licensee may be represented by its own counsel in
such proceedings at its own expense. Prosecution, settlement, or abandonment of
any proceeding shall be at UGARF’s reasonable discretion, provided that UGARF
must not grant any infringer any rights to the Licensed Patents in the Field
without Licensee’s prior consent. Any funds collected by UGARF will be paid as
follows: (a) to UGARF to reimburse its documented and reasonable out of pocket
third party costs and expenses incurred in such action; (b) to Licensee for its
documented and reasonable out of pocket third party costs and expenses incurred
in assisting UGARF; and (c) the remainder, if any, shall be [ * * * ]. Upon
prior written notice to Licensee, UGARF may delegate any of its rights and
duties under this Article 9 to a licensee outside the Field, which licensee
shall be bound to all such rights and duties.   9.4.   Abandonment. The rights
of Licensee include the right to abandon a suit or refrain from suit. Licensee’s
abandonment or refraining from suit does not give UGARF the right to proceed
except that, Licensee shall provide UGARF thirty (30) days prior written notice
of Licensee’s decision to abandon suit and then UGARF may proceed with the suit
in the event that Licensee abandons the suit (in the trial court or on appeal)
at any time after a judicial determination that at least one claim of a Licensed
Patent is invalid or unenforceable.

18



--------------------------------------------------------------------------------



 



ARTICLE 10. CONFIDENTIALITY

10.1.   Confidential Information. Pursuant to and for the purpose of complying
with its obligations under this Agreement (“the Purpose”), either Party may
disclose to the other Party confidential and proprietary information, technical
data, trade secrets or know-how, including but not limited to, research, product
plans, products, markets, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution, sales
methods and systems, and sales and profit figures (the “Confidential
Information”).   10.2.   General Defined Terms. The terms “Recipient” and
“Provider” refer to Licensee and the UGARF in their capacity either as the
recipient or the provider of Confidential Information under this Agreement.  
10.3.   Manner of Disclosure. The Provider may disclose the Confidential
Information to the Recipient, in writing, electronically, orally or by drawings
or inspection of documents or other tangible property for the Purpose.   10.4.  
Non-Disclosure Obligation. In its capacity as Recipient, each Party agrees that
for a period of five (5) years from the date of disclosures received, that such
Party will treat the Confidential Information with reasonable care to avoid
disclosure of the Confidential Information to any person (natural or otherwise).
A Recipient may disclose such Confidential Information to (i) others within its
organization pursuant to paragraph 10.7 and (ii) to third parties; provided they
enter into a confidentiality agreement no less restrictive than that of this
Article 10. A Recipient shall be generally liable for unauthorized disclosure or
failure to exercise such reasonable care, but a Recipient will not be so
restricted with respect to any Confidential Information which:

  (a).   is in the public domain, not through a breach of this Agreement, at the
time of disclosure;     (b).   after disclosure, becomes part of the public
domain, except through breach of this Agreement by the Recipient;     (c).   the
Recipient can establish by documentary evidence was legally in its possession at
the time of disclosure by the Provider;     (d).   comes to the Recipient from
third parties who are not under an obligation to the Provider to maintain the
confidentiality of that Confidential Information;     (e).   is independently
developed by employees of the Recipient without use of the Confidential
Information, as shown by documentary evidence;     (f).   is approved for
release by written authorization of the Provider, or:



19



--------------------------------------------------------------------------------



 



  (g).   subject to paragraph 10.5, disclosure is required by applicable law or
judicial or administrative order.

10.5.   Required Disclosures. If the Recipient is required by applicable law or
administrative or judicial order to disclose Confidential Information, the
Recipient shall give the Provider prompt notice of such fact so that the
Provider may attempt to obtain a protective order or other appropriate remedy
with respect to any such disclosure. The Recipient shall fully cooperate with
the Provider in connection with the Provider’s efforts to obtain any such order
or other remedy. If any such order or other remedy does not fully preclude
disclosure, the Recipient will make such disclosure only to the extent that such
disclosure is legally required.   10.6.   Limited Use. Acceptance of the
Confidential Information by the Recipient gives the Recipient the right and
obligation to use the Confidential Information only for the Purpose in
accordance with this Agreement and does not give the Recipient any sort of
license to, use of, or any other rights in the Confidential Information.   10.7.
  Internal Dissemination. Recipient’s internal dissemination of the Provider’s
Confidential Information is limited to those employees, officers, directors, and
agents (or, where UGARF is the Recipient, those employees, officers, directors,
and agents of UGARF and UGA) whose duties justify the need to know such
Confidential Information. The Recipient will make all necessary efforts to
require such officers, directors, employees and agents, who have been given
access to and who shall receive disclosures of the Confidential Information, to
maintain the strictest secrecy under the terms and conditions of this Agreement.
  10.8.   Unauthorized Use. If any third party makes any unauthorized use or
disclosure of the Confidential Information under this Agreement, the Recipient
shall notify the Provider and cooperate in taking reasonable steps to protect
the Confidential Information from further unauthorized use or disclosure.  
10.9.   Return of Information. Upon termination or expiration of this Agreement
and upon request by the Provider, the Recipient will promptly return to the
Provider all Confidential Information received from the Provider which is in
tangible form or provide a letter certifying as to its destruction.

ARTICLE 11. TERM AND TERMINATION

11.1.   Term. Unless sooner terminated as otherwise provided herein, this
Agreement begins on the Effective Date and continues until expiration of the
last to expire of the Licensed Patents or patent extension as provided by
paragraph 7.3.   11.2.   UGARF Right to Terminate. UGARF may, without prejudice
to any of its other rights, terminate this Agreement if Licensee:

  (a).   fails to pay any undisputed amount when due under this Agreement, and
fails to make such payment after ninety (90) days written notice by UGARF;    
(b).   fails to deliver any report when due under this Agreement, and Licensee
fails to make such report after ninety (90) days written notice from UGARF; or

20



--------------------------------------------------------------------------------



 



  (c).   materially breaches this Agreement other than by (a)-(b) above, and
fails to cure such breach or default within ninety (90) days after receipt of
written notice by UGARF.

11.3.   Licensee Right to Terminate. Licensee may, without prejudice to any of
its other rights, terminate this Agreement:

  (a).   at any time with or without cause effective on ninety (90) days written
notice of termination; or     (b).   if UGARF materially breaches this Agreement
and fails to cure such breach or default within ninety (90) days after receipt
of written notice by Licensee.

11.4.   Effect of Termination. If this Agreement terminates for any reason under
paragraphs 11.2 or 11.3, on the effective date of termination Licensee shall
immediately cease practicing the inventions claimed in Valid Claims of Licensed
Patents and making, having made and selling the Licensed Products, and shall
return to UGARF, or deliver or destroy as UGARF directs, all Confidential
Information in its possession; provided, however, that (a) Licensee may continue
to sell in the ordinary course of business for a period of one (1) year
reasonable quantities of Licensed Products that are in Licensee’s normal
inventory at the date of termination if (i) all monetary obligations of Licensee
to UGARF have been satisfied and (ii) royalties on such sales, and any other
payments, are paid to UGARF in the amounts and in the manner provided in this
Agreement.   11.5.   Survival. Notwithstanding termination or expiration of this
Agreement for any reason, the following provisions shall survive:

  (a).   Licensee’s payment obligations that are accrued and remaining unpaid or
unperformed prior to such termination;     (b).   Articles 4, 5, 9, 10, 12, and
13, and paragraphs 8.6, 8.7, 8.8, 8.9, 11.4, and 11.5,; and     (c).   Any cause
of action or claim of a Party, accrued or to accrue, because of any breach or
default of this Agreement by the other Party.

ARTICLE 12. MEDIATION

12.1.   Except for the right of either Party to apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
equitable relief, any and all claims, disputes or controversies arising under,
out of, or in connection with this Agreement (including patent validity, claim
for theft of trade secrets, unauthorized disclosure of confidential information,
damages, restitution, rescission or reformation, or any combination of such
remedies) that the Parties are unable to resolve within sixty (60) days
following written notice of a dispute including an attempt to resolve the
dispute, will be mediated through non-binding mediation in good faith as
follows: The Party raising such dispute shall promptly provide notice to the
other Party of its claim, dispute or controversy in a writing that describes in
reasonable detail the nature of the dispute (“Dispute Notice”). By not later
than twenty (20) business days after the recipient has received the Dispute
Notice, each Party shall have selected for itself a representative who

21



--------------------------------------------------------------------------------



 



has the authority to bind such Party, and shall additionally have advised the
other Party in writing of the name and title of such representative. These
representatives shall meet in person and in good faith attempt to resolve the
dispute within sixty days of the Dispute Notice. If they fail to resolve it,
then by not later than twenty (20) business day after their meeting date, the
Parties shall each notify the other of two acceptable mediators and the
representatives shall promptly select and agree upon one commonly acceptable
mediator for a mediation hearing. Within thirty days thereafter, the Parties
shall enter into good faith mediation and shall share the costs of mediation
equally; provided, however, that each Party shall pay its own attorneys’ fees.
If the representatives of the Parties do not resolve the dispute within thirty
(30) business days after the mediation hearing, the Parties shall be deemed to
have satisfied this requirement for mediation. If thereafter either Party
desires arbitration of the dispute then such Party shall propose and the other
Party shall in good faith consider the proposal.
ARTICLE 13. MISCELLANEOUS

13.1.   Assignment. This Agreement, and the rights and obligations hereunder,
shall not be assigned by either Party without the prior written consent of the
other Party, such consent not to be unreasonably withheld, except however that
this Agreement or rights and obligations hereunder may be assigned by Licensee
without consent to the acquirer of substantially all of the assets of Licensee
to which the assigned rights and obligations pertain. No assignment requiring
consent will be effective unless the assignor has, no less than ten (10) days
before the effective date thereof, (i) delivered written notice of the
transaction to the other Party; and (ii) caused the successor entity to deliver
to such other Party the form of a written assignment and assumption by such
successor of all of the assigned terms and conditions of this Agreement, such
assignment and assumption to be in form and substance satisfactory to such other
Party.   13.2.   Entire Agreement, Amendment and Waiver. This Agreement,
including its Appendices, contains the entire understanding of the Parties with
respect to the subject matter of this Agreement and supersedes any and all prior
written or oral discussions, arrangements, courses of conduct or agreements.
This Agreement may be amended only by a written instrument executed by the
Parties. The waiver of an obligation hereunder shall not constitute a waiver of
any other obligation, and shall not constitute a permanent waiver of that
obligation. Notwithstanding that the SRA is attached hereto as Appendix J and
incorporated herein by reference, it is a separate and distinct agreement and
deals with a subject matter separate and distinct from the subject matter of
this Agreement.

13.3.   Force Majeure. No Party shall be considered in default or be liable for
any delay in performance or for any non-performance caused by circumstances
beyond the reasonable control of such Party, including but not limited to acts
of God, explosion, fire, flood, accident, strike or other labor disturbance, war
(whether declared or not), terrorism, sabotage, order or decree of any court or
unforeseen or unanticipated action of any governmental authority, or other
causes, whether similar or dissimilar to those specified, that cannot reasonably
be anticipated or controlled by the Party who failed to perform.

22



--------------------------------------------------------------------------------



 



    Performance is excused only for the duration of the force majeure event and
a commercially reasonable time thereafter.   13.4.   Notices. All notices
required or desired to be given under this Agreement, and all payments to be
made to UGARF under this Agreement, shall be delivered to the Parties in the
manner set out herein and at the addresses set forth in Appendix I, unless
otherwise set forth in this Agreement. Notices may be given (i) by hand, or
(ii) by certified mail return receipt requested, or (iii) by commercial carrier.
Such notices or payments are effective upon receipt by an employee, agent, or
representative of the receiving Party authorized to receive notices or other
communications sent or delivered in the manner set forth above.   13.5.  
Severability. If any one or more of the provisions of this Agreement is held by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such provision or provisions shall be reformed to approximate as nearly as
possible the intent of the Parties, and the validity of the remaining provisions
shall not be affected; provided that such reformation does not depart materially
from the intent of the Parties.   13.6.   Governing Law. This Agreement is
governed and interpreted under the laws of the State of Georgia applicable to
contracts made entirely within Georgia by Georgia residents.   13.7.   Damages.
The Parties each hereby waive any right to receive punitive, consequential,
special or indirect damages relating in any way to this Agreement.   13.8.  
Marking. Licensee shall place in a conspicuous location on any Licensed Product
(or its packaging where appropriate) made or sold under this Agreement a patent
notice in accordance with applicable laws.   13.9.   Manufacture. Licensee shall
be bound by and comply with any applicable laws, regulations or restrictions
regarding the location of manufacture of Licensed Product imposed by the U.S.
government upon UGARF, Licensee or a Sublicensee as a result of any United
States government funding of the research from which any inventions claimed in
any Licensed Patent were conceived or reduced to practice. Upon request, UGARF
will cooperate with Licensee in compliance efforts.   13.10.   Export Controls.
Licensee acknowledges that Licensed Products may be subject to U.S. laws and
regulations controlling the export of technical data, biological materials,
chemical compositions, computer software, laboratory prototypes and other
commodities (“Technical Data”). Licensee’s transfer of Technical Data may
require a license from an agency of the U.S. government or written assurances by
Licensee that Licensee shall not export Technical Data to certain foreign
countries without prior approval of the U.S. government. UGARF neither
represents that an export license will not be required nor that, if required,
such export license shall issue.   13.11.   Implementation. Each Party shall, at
the request of the other Party, execute any document reasonably necessary to
implement the provisions of this Agreement.   13.12.   Remedies. Due to the
proprietary nature of the subject matter, the Parties agree that their
respective rights and obligations under this Agreement may be enforced by
injunction, specific performance, or other equitable relief, without prejudice
to any other rights and remedies the Parties may have.



23



--------------------------------------------------------------------------------



 



13.13.   Jury Trial Waiver. Each Party acknowledges the additional time and
expense required for a jury trial versus a bench trial for disputes relating to
patent infringement or validity. The Parties hereby waive their right to trial
by jury in any action relating to the infringement or validity of any claim in
the Licensed Patents.   13.14.   Relationship of Parties. The Parties are
independent contractors. There is no relationship of principal to agent, master
to servant, employer to employee, or franchiser to franchisee between the
Parties. Neither Party has the authority to bind the other or incur any
obligation on its behalf.   13.15.   Agreement Conflicts. In the event of a
conflict between this Agreement and an Appendix attached hereto, the terms of
this Agreement shall control.   13.16.   Advertising. Each Party shall not use
(and shall prohibit its agents, Affiliates, licensees and sublicensees from
using) the names and marks of the other Party or any of its agents in connection
with any commercial activity under this Agreement without prior written consent.
Notwithstanding the foregoing, Licensee may use the name of UGARF in a
non-misleading fashion in (i) business plans, offering memoranda and other
similar documents for the purpose of raising financing for the operations of
Licensee as related to the Licensed Products; (ii) as required in sublicenses to
vest UGARF’s interests as a third party beneficiary, and (iii) as required in
any securities reports required to be filed with the Securities and Exchange
Commission.

IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
executed by their authorized officers or representatives on the date indicated
below.

                      University of Georgia Research Foundation, Inc.  
Inhibitex, Inc.    
 
                   
By:
          By:        
 
                   
Name:
  Dr. David Lee       Name (print):        
 
                   
Title:
  Executive Vice President       Title:        
 
                   
Date:
          Date:        
 
                   
 
                    Read and understood by:            
 
                    University of Georgia            
 
                   
By:
                   
 
                   
Name:
  Dr. David Lee                
Title:
  Vice President for Research                
Date:
                   
 
 
 
               

24



--------------------------------------------------------------------------------



 



APPENDIX A
LICENSEE’S TECHNOLOGY DEVELOPMENT PLAN
[ * * * ]

25



--------------------------------------------------------------------------------



 



APPENDIX B
LICENSED PATENTS

                                                  U.S.                          
  UGARF       Application                             Case       Serial   Filing
      Pub.       International         Number   Title   Number   Date   Pub.
Number   Date   PCT Application   Filing Date   Status/Comments
(1)
  [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * *
* ]   [ * * * ]   [ * * * ]
(2)
  [ * * * ]       [ * * * ]   [ * * * ]           [ * * * ]   [ * * * ]   [ * *
* ]
(3)
  [ * * * ]           [ * * * ]                   [ * * * ]
(4)
  [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]   [ * *
* ]       [ * * * ]
(5)
  [ * * * ]   [ * * * ]   [ * * * ]   [ * * * ]               [ * * * ]   [ * *
* ]
(6)
  [ * * * ]       [ * * * ]   [ * * * ]                    
(7)
  [ * * * ]       [ * * * ]   [ * * * ]                   [ * * * ]

26



--------------------------------------------------------------------------------



 



[ * * * ]
[ * * * ]

27



--------------------------------------------------------------------------------



 



APPENDIX C
ANNUAL MINIMUM ROYALTY PAYMENTS (Paragraph 3.5)

1.   HIV Indication Licensed Products Licensee shall make written notice to
UGARF of the date of Licensee’s first arm’s length commercial sale for
consideration of each Separate and Distinct (as defined below) Licensed Product
for the HIV Indication (“HIV Indication Licensed Product”) within [ * * * ] of
such sale. The Annual Minimum Royalty Payments at paragraph 3.5, identified in
dollars in the table below, are due beginning in the [ * * * ] following the
first sale of an HIV Indication Licensed Product [ * * * ] and continuing for [
* * * ], and vary depending upon the total number of HIV Indication Products on
the market at the end of each calendar year, as set out in the table below. The
Annual Minimum Royalty Payments are only payable to the extent that the earned
royalty actually paid upon the sale of such HIV Indication Licensed Products for
a given calendar year is less than the below-stated minimum royalty payment; in
which case Licensee shall pay to UGARF an amount equal to the applicable minimum
royalty payment less the earned royalty actually paid for such HIV Indication
Licensed Products. As used in Appendices C and F, and in paragraph 4.3, a
“Separate and Distinct” Licensed Product means a Licensed Product that differs
from other Licensed Products in that it is a different chemical entity, has new
or different qualities, or is subject to separate review and approval by the FDA
or other relevant regulatory authority.

             
•
 
• No. of HIV Indication Products on the market: [ * * * ]
 
• No. of HIV Indication Products on the market: [ * * * ]
 
• No of HIV Products on the market: [ * * * ]or [ * * * ]
 
           
• [ * * * ]
 
• [ * * * ]
 
• [ * * * ]
 
• [ * * * ]

2.   HCV Indication Licensed Products. Licensee shall make written notice to
UGARF of the date of Licensee’s first arm’s length commercial sale for
consideration of each Separate and Distinct (as defined at paragraph 1 above)
Licensed Product for the HCV Indication (“HCV Indication Licensed Product”)
within [ * * * ] of such sale. The following Annual Minimum Royalty Payments,
identified in dollars in the table below, are due beginning in the [ * * * ]
following the first sale of an HCV Indication Licensed Product [ * * * ]
continuing through [ * * * ], and vary depending upon the total number of HCV
Indication Products on the market at the end of each calendar year, as set out
in the table below. The Annual Minimum Royalty Payments are only payable to the
extent that the earned royalty actually paid upon the sale of such Licensed
Products for a given calendar year is less than the below-stated minimum royalty
payment; in which case Licensee shall pay to UGARF an amount equal to the
applicable minimum royalty payment less the earned royalty actually paid for
such HCV Indication Licensed Products.

28



--------------------------------------------------------------------------------



 



             
•
 
• No. of HCV Indication Products on the market: [ * * * ]
 
• No. of HCV Indication Products on the market: [ * * * ]
 
• No of HCV Products on the market: [ * * * ] or [ * * * ]
 
           
• [ * * * ]
  • [ * * * ]   • [ * * * ]   • [ * * * ]

3.   Other Indication Licensed Products. Licensee shall make written notice to
UGARF of the date of Licensee’s first arm’s length commercial sale for
consideration of each Separate and Distinct Licensed Product for any Indication
other than HIV or HCV within [ * * * ] of such sale. The following Annual
Minimum Royalty Payments, identified in dollars in table below, are due
beginning in the [ * * * ] following the first sale of a Licensed Product for a
new Indication for which Licensed Product has not previously been sold [ * * * ]
continuing for [ * * * ], and vary depending upon the number of Licensed
Products for any Indication other than HIV or HCV that are on the market at the
end of year calendar year, as set out in the table below. The Annual Minimum
Royalty Payments are only payable to the extent that the earned royalty actually
paid upon the sale of such Licensed Products for such particular Indication for
a given calendar year is less than the below-stated minimum royalty payment; in
which case Licensee shall pay to UGARF an amount equal to the applicable minimum
royalty payment less the earned royalty actually paid for Licensed Products for
each such separate Indication.

             
•
 
• No. of non-HIV/non-HCV Indication Products on the market: [ * * * ]
 
• No. of non-HIV/non-HCV Indication Products on the market: [ * * * ]
 
• No of non-HIV/non-HCV Products on the market: [ * * * ] or [ * * * ]
 
• [ * * * ]
  • [ * * * ]   • [ * * * ]   • [ * * * ]

29



--------------------------------------------------------------------------------



 



APPENDIX D
ANNUAL LICENSE MAINTENANCE FEES (Paragraph 3.6)
     Licensee shall pay UGARF an Annual License Maintenance Fee of [ * * * ] no
later than thirty (30) days after each anniversary of the Effective Date
provided, however, that Licensee’s obligation to pay Annual License Maintenance
Fees shall cease in the first full calendar year following the first sale of a
Licensed Product.

30



--------------------------------------------------------------------------------



 



APPENDIX E
SUBLICENSE FEES (Paragraph 3.7)

1.   Definitions. “Sublicense Payment” means a payment received by Licensee as
direct consideration specifically for the grant of a Sublicense of the Licensed
Patents. For purposes of paragraph 3.7 and this Appendix E, Sublicense Payments
include, but are not limited to, (a) Sublicense signing or upfront fees, (b) the
portion of any premium (the excess over the fair market value) paid by
Sublicensee for debt or equity securities issued by Licensee to a Sublicense to
the extent such premium is (i) direct consideration for entering into a
Sublicense, and (ii) exceeds [ * * * ] of the fair market value of the debt or
equity securities issued by Licensee in direct connection with a Sublicense;
(c) development or commercial diligence milestone payments for development or
commercialization of Licensed Products, (d) annual license maintenance fees in
excess of amounts payable to UGARF by Licensee as set forth in Appendix D;
(e) royalties received by Licensee from a Sublicensee; (f) annual minimum
royalty payments received by Licensee from a Sublicensee; or (g) similar
consideration that is milestone-based, development-based, or diligence-based.  
    Notwithstanding the foregoing, Sublicense Payment specifically excludes the
following payments received by Licensee from any Sublicensees: (a) reasonable
funding or reimbursement for research activities performed by Licensee on behalf
of a Sublicensee after the effective date of the respective Sublicense;
(b) reasonable payments or reimbursements for materials made for or transferred
to a Sublicensee after the effective date of the respective Sublicense;
(c) reasonable payments or reimbursements for other expenses incurred by
Licensee on behalf of and for the benefit of a Sublicensee after the effective
date of the respective sublicense; (d) reimbursement for Licensee’s payment of
Patent Expenses to UGARF incurred before or after the effective date of the
Sublicense; (e) reasonable payments or reimbursements for the cost of clinical
trials conducted by Licensee on behalf of Sublicensee after the effective date
of the Sublicense; (f) reasonable payments for the transfer to a Sublicensee of
know-how developed without input by UGARF or UGA, or if with input from UGARF or
UGA, then the pro rata portion of such payment attributable to know-how
developed without input by UGARF; and (g) consideration of any kind received by
Licensee for the transfer or grant from Licensee to a Sublicensee of rights,
assets or value of any kind other than rights, assets or value within the
Licensed Patents under this Agreement.       As used herein, “completion” shall
mean the date on which the last subject or patient in the respective clinical
trial has completed the requisite follow-up period and is off study, and
“initiation” shall mean the date on which the first subject or patient is
enrolled in the respective clinical trial.   2.   Sublicense Fees.

  (a).   If at any time before the completion of a [ * * * ] for a given
Licensed Product within a particular Indication, Licensee enters into a
Sublicense for that Licensed Product in that Indication, then at any time on or
after the date of the Sublicense,

31



--------------------------------------------------------------------------------



 



      if Licensee receives from that Sublicensee any Sublicense Payments related
to that Licensed Product for that Indication, then Licensee shall pay to UGARF [
* * * ] of such Sublicense Payments.

  (b).   If at any time after the completion of a [ * * * ] but before the
completion of a [ * * * ] for a given Licensed Product within a particular
Indication, Licensee enters into a Sublicense for that Licensed Product in that
Indication, then at any time on or after the date of the Sublicense, if Licensee
receives from that Sublicensee any Sublicense Payments related to that Licensed
Product in that Indication, then Licensee shall pay to UGARF [ * * * ] of such
Sublicense Payments.     (c).   If, at any time after the completion of [ * * *
] for a given Licensed Product within a particular Indication, Licensee enters
into a Sublicense for that Licensed product in that Indication, then at any time
on or after the date of the Sublicense, if Licensee receives from that
Sublicensee any Sublicense Payments related to that Licensed product for that
Indication, then Licensee shall pay to UGARF [ * * * ] of such Sublicense
Payments.     (d).   If, at any time after completion of a [ * * * ] for a given
Licensed Product within a particular Indication, Licensee enters into a
Sublicense for that Licensed Product for that Indication, then at any time on or
after the date of the Sublicensee if Licensee receives from that Sublicensee any
Sublicense Payments related to that Licensed Product for that Indication, then
Licensee shall pay to UGARF [ * * * ]of such Sublicense Payments.

32



--------------------------------------------------------------------------------



 



APPENDIX F
MILESTONE PAYMENTS (Paragraph 3.8)

1.   HIV Indication Milestone Payments.

  (a).   First HIV Indication Licensed Product. The following one-time
development milestone payments only apply the first time each event occurs for
the first Separate and Distinct HIV Indication Licensed Product, as “Separate
and Distinct” as defined in Appendix D.

     
          • Development Milestone
  • Payment
 
   
          • [ * * * ]
  • [ * * * ]

  (b).   Subsequent HIV Indication Licensed Products. Milestone payments for the
second and each subsequent Separate and Distinct HIV Indication Licensed Product
will be the same as those outlined in 1(a), provided however, that to the extent
that a milestone payment or payments were made for a prior Separate and Distinct
HIV Indication Licensed Product, such milestone payments that were already made
will only again become payable for the second and each subsequent Separate and
Distinct HIV Indication Licensed Product in the event that such Licensed Product
achieves the last milestone that the prior Separate and Distinct HIV Indication
Licensed Product failed to achieve.

2.   HCV Indication Milestone Payments.

  (a).   First HCV Indication Licensed Product. The following one-time
development milestone payments only apply the first time each event occurs for
the first Separate and Distinct HCV Indication Licensed Product.

     
          • Development Milestone
  • Payment
 
   
          • [ * * * ]
  • [ * * * ]

  (b).   Subsequent HCV Indication Licensed Products. Milestone payments for the
second and each subsequent Separate and Distinct HCV Indication Licensed Product
will be the same as those outlined in 2(a), provided however, that to the extent
that a milestone payment or payments were made for a prior Separate and Distinct
HCV Indication Licensed Product, such payments that were already made will only
again become payable for the second and each subsequent Separate and Distinct
HCV Indication Licensed Product in the event that such Licensed Product achieves
the last milestone that the prior Separate and Distinct HCV Indication Licensed
Product failed to achieve.

33



--------------------------------------------------------------------------------



 



3.   Other Indication Milestone Payments.

  (a).   First Other Indication Licensed Product. For any Indication other than
HIV or HCV (“Other Indication”), the following one-time development milestone
payments only apply the first time each event occurs for the first Separate and
Distinct Licensed Product:

     
          • Development Milestone
  • Payment
 
   
          • [ * * * ]
  • [ * * * ]

  (b).   Subsequent Other Indication Licensed Products. Milestone payments for
the second and each subsequent Separate and Distinct Other Indication Licensed
Product will be the same as those outlined in 3(a), provided however, that to
the extent that a milestone payment or payments were made for a prior Separate
and Distinct Other Indication Licensed Product, such milestone payments that
were already made will only again become payable for the second and each
subsequent Separate and Distinct Other Indication Licensed Product in the event
that such Licensed Product achieves the last milestone that the prior Separate
and Distinct Other Indication Licensed Product failed to achieve.

4.   For purposes of this Appendix F, successful completion of a clinical trial
shall mean that the clinical trial achieved or met its predefined primary
endpoint or objectives, and/or the results of the trial support advancing the
respective Separate and Distinct Licensed Product to the next stage of clinical
development.

34



--------------------------------------------------------------------------------



 



APPENDIX G
PAYMENT REPORTS
     Each Royalty Report due under this Agreement shall provide the following
aggregate information per quarter for all Licensed Products sold by Licensee or
Sublicensees.

1.   Sales report by country sufficient for UGARF to determine specific volume
of sales and total Net Sales in each country;   2.   Number of units of each
Licensed Product sold by Licensee or by Sublicensees;   3.   Total dollar amount
Subject to Royalty;   4.   Applicable Conversion Rate for Foreign Sales;   5.  
Total dollars Converted to U.S. Dollars;   6.   Minimum Royalty Due, if
applicable;   7.   Total Royalty Due, if applicable;   8.   Total Sublicense Fee
Due, if applicable;   9.   Names and Addresses of all Sublicensees, and
Affiliates and distributors selling Licensed Product.

35



--------------------------------------------------------------------------------



 



APPENDIX H
INSURANCE REQUIREMENTS
     Beginning on the date a first clinical trial is initiated incorporating a
Licensed Product and continuing for five years after the date of the last sale
of a Licensed Product in the United States, Licensee shall maintain a commercial
general liability insurance policy that insures UGARF Indemnitees and names
UGARF Indemnitees as an additional insured for all claims, damages, actions, and
judgments mentioned in paragraphs 8.6, 8.7, and 8.8 of this Agreement, and
provides UGARF Indemnitees with liability coverage in an amount no less than
five million Dollars ($5,000,000) per occurrence, subject to a reasonable
aggregate amount per policy period.
     In the event that this Agreement terminates without the sale of any
Licensed Product, and no sale of Licensed Product is anticipated, the insurance
required under this paragraph may be discontinued.

36



--------------------------------------------------------------------------------



 



APPENDIX I
NOTICES

         
1.
  If to UGARF:   Director, Technology Commercialization Office
University of Georgia Research Foundation, Inc.
Boyd Graduate Studies Research Center, 6th Floor
Athens, Georgia 30602-7411
Facsimile: (706) 542-3837
 
       
 
  With a copy to:   General Counsel
University of Georgia Research Foundation, Inc.
Boyd Graduate Studies Research Center, 6th Floor
Athens, Georgia 30602-7411
Facsimile: (706) 583-0074
 
       
2.
  If to Licensee:   Dr. Joseph M. Patti, Chief Scientific Officer
Inhibitex, Inc.
9005 Westside Parkway
Alpharetta, GA 30004
Facsimile: (678) 746-0624
 
       
 
  With a copy to:   David S. Rosenthal, Esq.
Dechert, LLP
30 Rockefeller Plaza
New York, New York 10112
Facsimile: (212) 698-3599

37



--------------------------------------------------------------------------------



 



APPENDIX J
SPONSORED RESEARCH AGREEMENT
To be attached.

38